Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-9) in the reply filed on 04/04/2022 is acknowledged. 
In the traversal, the applicant argued that there “should be no undue burden on the Examiner to consider all of the claims in the single application”.  The Examiner respectfully disagrees.  The applicant failed to provide any evidence supporting this position.  In contrast, the Examiner has stated in the Restriction that the Group I and Group II claims require search in independent CPC classes.  Further the Group I claim can be addressed without the details of the piezoelectric device detailed in Group II.  Also, the use of the device of Group II can be used in other processes than the process of Group I.  This is the evidence that was provided in the restriction and not addressed in the traverse.
The requirement is still deemed proper and is therefore made FINAL.
Claim (10-13) withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/04/2022.


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2018 and 09/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4-6, and 9 are objected to because of the following informalities: 
 a.  In claim 1 line 10 “the excitation voltage” should read “the electrical excitation voltage”.
b. In claim 4 line 2 “the excitation voltage” should read “the electrical excitation   voltage”.
c. In claim 5 line 2 “the excitation voltage” should read “the electrical excitation   voltage”.
d. In claim 6 line 2 “the excitation voltage” should read “the electrical excitation   voltage”.
e. In claim 9 in line 3 “the excitation voltage” should read “the electrical excitation voltage”
in claim 9 line 3 “the deformation” should read “the deformation of the piezoelectric element”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention



Claims 1- 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim 1 recites the limitation “the voltage” in line 8. it is unclear whether this voltage is referring to “the electrical excitation voltage” in line 5 or it is a new element. If it is a new element it should read “a voltage”.

Claims 2-9, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) as dependent on claim 1. 

Regarding claim 3, claim 3 recites the limitation “the voltage amplitude” in line 2. 
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, claim 4 recites the limitation “the voltage amplitude of the excitation voltage” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation “the voltage amplitude of the measured voltage” in line 3.
There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation “a calibration factor” in line 3. It is unclear if the limitation “a calibration factor” is the same as “a calibration factor” (claim1, line 13) or a new element.

Regarding claims 6, claim 6 recites the limitation “an excitation voltage” in line 3. It is unclear if it is a new voltage or it refers to “the excitation voltage” in line 2.

Regarding claim 7, claim 7 recites the limitation “the calibration voltage” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 line 2 “the voltage” is not clear. It must clearly define which voltage is referred by “the voltage”.

Regarding claim 9, claim 9 recites the limitation “the degree of soiling of sensor” in line 2. There is insufficient antecedent basis for this limitation in the claim. In claim 9 the limitation “the voltage” in line 2. It is unclear whether this voltage refers to the excitation voltage or any other voltage. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Hideo et al. (JPH06230026A, hereinafter Suzuki) and in view of Nie Yongzhong 
(CN 103217552A, hereinafter Nie).

Regarding claim 1, Suzuki teaches a method for calibrating at least one sensors (an accelerator sensor, [0011], line 1), wherein the sensor includes at least one piezoelectric element (11) (piezoelectric body 11 made of piezoelectric ceramics [0016], line 6, Figure 2) with at least one electrode (12) (an output electrode 12 formed on one surface [0016], line 7, Figure 2, the output electrode is the measurement electrode in the prior art) wherein at least one electrode is embodied as a measurement electrode (12) (an output electrode 12 formed on one surface [0016], line 7, Figure 2), 

Suzuki is silent wherein an electrical excitation voltage is applied to at least one further electrode of the piezoelectric element embodied as a calibration 
 to generate a mechanical deformation element the voltage induced by the deformation of the piezoelectric element is captured with at least one measurement electrode, the excitation voltage applied and the captured voltage are compared an electrical field formed between the calibration electrode and the measurement electrode is calculated. 
the calculation of the electrical field is included in the calculation of a calibration factor.

Nie teaches wherein an electrical excitation voltage is applied to at least one further electrode of the piezoelectric element embodied as a calibration (excitation power source 23 outputs a vibration signal and transmit the vibration signal to piezoelectric component 1, [0017], lines 2-3, Figure 1) to generate a mechanical deformation element the voltage induced by the deformation of the piezoelectric element is captured with at least one measurement electrode (the piezoelectric component converts the vibration signal into an electrical signal and passes after the circuit board is converted to output signal,[ 0017] , lines 3-5) the excitation voltage applied and the captured voltage are compared (the signal comparison circuit  module 31 receives this voltage signal and compares it with the voltage of the excitation power supply, [0017], lines 5-7, Figure 1) an electrical field formed between the calibration electrode and the measurement electrode is calculated (when there is  voltage difference between the two electrode an electric field will be generated between the excitation electrode and measurement electrode, any person skill in the art will understand the electric field generation and this will change the actual output voltage. For examination purpose it is interpreted that calculation of the electrical field is included in the calculation of a calibration factor). (the comparison circuit compares the two voltage ratios and judge whether the acceleration sensors can work normally according to the comparison result, [0017], lines 6-7). (A comparison of excitation voltage and output voltage measured can be called as a calibration factor to compare the sensor measurement accuracy).

Suzuki is analogous to the claimed invention because it pertains to the method for calibrating a piezoelectric sensor, with the benefits of accurately diagnose a failure such as a minute breakage of a piezoelectric element without being affected by an environmental temperature (Suzuki, [0007], lines 1-3). Nie is considered analogous to the claimed invention because it is pertinent to the method of calculation of a calibration factor by comparison of the excitation voltage and the output voltage generated by the deformation of polarization of the piezoelectric sensor, with the benefits of accurate fault monitoring, reducing the cost of fault detection (Nie, [0011], lines 5-7). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki calibration method to incorporate the teachings of Nie with benefits of accurately calibrating the sensors and improve fault monitoring, reducing the cost of fault detection. (Nie, [0011], lines 5-7) 


    PNG
    media_image1.png
    622
    1140
    media_image1.png
    Greyscale


Examiners note: Figure 2 is modified with translation from the description of Suzuki.


Regarding claim 2, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches, wherein the deformation of the piezoelectric element is a contraction, particularly a transversal contraction (The piezoelectric element detects the acceleration [0016], lines 14-17, vibration applied to the piezoelectric element 10 in the thickness direction [0018], lines 5-6).  

Regarding claim 3, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches wherein the voltage amplitude of the captured voltage signal is determined (the piezoelectric element 80 generates a detection voltage between the output electrode 82 and the ground electrode 83 according to the acceleration (vibration) applied in the thickness direction (arrow a direction) of the piezoelectric body 81. The detected voltage is subjected to impedance conversion and output adjustment by the charge amplifier 71 and the output adjustment unit 72, and an acceleration detection signal is output from the acceleration signal output terminal 73 [004], lines 9-14, Figure 6).

Regarding claim 4, the combination of Suzuki and Nie teaches claim 1,
 Suzuki does not teach wherein the ratio between the voltage amplitude of the excitation voltage and the voltage amplitude of the measured voltage is determined and a calibration factor is calculated from the ratio. 

Nie teaches wherein the ratio between the voltage amplitude of the excitation voltage and the voltage amplitude of the measured voltage is determined and a calibration factor is calculated from the ratio (the comparison circuit compares the two voltage ratios and judge whether the acceleration sensors can work normally according to the comparison result, [0017], lines 6-7). (a comparison of excitation voltage and output voltage measured can be called as a calibration factor to compare the sensor measurement accuracy).

Suzuki is analogous to the claimed invention because it pertains to the method for calibrating a piezoelectric sensor, with the benefits of accurately diagnose a failure such as a minute breakage of a piezoelectric element without being affected by an environmental temperature ([0007], lines 1-3). Nie is considered analogous to the claimed invention because it is pertinent to the method of calculation of a calibration factor for the piezoelectric sensor under the excitation voltage, with the benefits of accurately calibrating the sensors (Nie, [0011], lines 5-7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki calibration method to incorporate the teachings of Nie with benefits of accurately calibrating the sensors and it improves fault monitoring (Nie, [0011], lines 5-7). 

Regarding claim 5, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches wherein the excitation voltage is an alternating voltage and that the deformation of the piezoelectric element induced by the alternating voltage is an oscillation. (alternating current signal (or pulse signal or wave form) is input from an oscillator (61) vibrate the piezoelectric element in the thickness direction [0018], lines 3-6, Figure 2).
 
Regarding claim 6, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches wherein the excitation voltage is a sinusoidal excitation voltage, in particular an excitation voltage with varying frequency, in particular a frequency sweep (61) (alternating current signal (or pulse signal) is input from the oscillator 61(waveform with varying frequency), [0019], lines 2-3, Figure 2). (Any oscillator can have varying frequency option. For examination purpose it is interpreted that the oscillator 61 in the prior art supplies varying frequency oscillation).

Regarding claim 7, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches wherein the calibration voltage is applied to the calibration electrode at the same time as the voltage is measured with the measurement electrode. (two pairs of capacitance detection electrodes which form a pair are provided on the piezoelectric element, and an AC signal having the same waveform is input from one oscillator to each of the capacitance detection electrodes. A capacitance detection signal is output from each of the other capacitance detection electrodes by capacitive coupling between the respective capacitance detection electrode pairs via the piezoelectric body, [0013], lines 1-6. Capacitance detection signals are added to the detection rectifier circuit 63 and are detected and rectified with the signal of the oscillator 61, thereby obtaining a self-diagnosis signal from the self-diagnosis signal output terminal 64 [0019], lines 9-12).

Regarding claim 9, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches wherein a conclusion is drawn about the degree of soiling (the electrode peeled off, or wire disconnected, environmental changes, minute breakage, [0006], line 5,[0014], lines 2-3), of the sensor from the excitation voltage and the voltage induced by the deformation which is captured with the measurement electrode (The detection rectification circuit 63 and the output of the detection rectification circuit 63 is connected to the self-diagnosis signal output terminal 64.the self-diagnosis signal after addition is normal if the output is zero, otherwise there is an abnormality in the sensor due to minute breakage or other form of defects 
[ 0014], lines 6-9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and in view of Nie as applied to claim 1 above, and further in view of Ulbrich et al. (US 8,874,323 B2, hereinafter Ulbrich).

Regarding claim 8, the combination of Suzuki and Nie teaches claim 1, but do not teach wherein the calibration electrode and the measurement electrode are both used to capture structure-borne sound signals. 

Ulbrich teaches wherein the calibration electrode and the measurement electrode are both used to capture structure-borne sound signals (The structure-borne noise sensors may be configured as piezoelectric sensors, Col 3, lines 5-6, in case of piezoelectric sensor the signals are present as a voltage, Col 3, lines 42-43).

Suzuki is analogous to the claimed invention because it pertains to the method for calibrating a piezoelectric sensor, with the benefits of accurately diagnose a failure such as a minute breakage of a piezoelectric element without being affected by an environmental temperature (Suzuki, [0007], lines 1-3). Nie is analogous to the claimed invention because it is pertinent to the method of calculation of a calibration factor for the piezoelectric sensor under the excitation voltage, with the benefits of accurately calibrating the sensors (Nie, [0011], lines 5-7). Ulbrich is considered analogous to the claimed invention because it is pertinent to the method of generating control signal based on detection of the structure-borne noise signal in a comparatively efficient manner with the benefits passenger protection arrangement of a motor vehicle 
(Ulbrich, Col 1, lines 50-55, Col 4, lines 54-57).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both Suzuki and Nie methods to incorporate the teachings of Ulbrich with the benefits a comparatively efficient method of generating control signal based on detection of the structure-borne noise signal for a better passenger protection arrangement of a motor vehicle (Col 1, lines 50-55, Col 4, lines 54-57).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Julian Paul Abbott, US 20080264170A1, teaches an apparatus calibrating sensors (including piezoelectric sensors) to determine the parasitic losses or of changes in such losses. Thus, the calibration elements provide data which can be used to compensate for the effects of parasitic losses, or of changes in such losses, on the sensor signals received by the receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 8:30 AM-5:30 PM.

		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILARA SULTANA/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867